Citation Nr: 0208229	
Decision Date: 07/23/02    Archive Date: 07/29/02	

DOCKET NO.  98-08 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for left tibial 
plateau fracture with arthritis, rated 10 percent disabling 
from March 4, 1993, to February 9, 1999.

2.  Entitlement to an increased evaluation for left tibial 
plateau fracture with degenerative joint disease and left 
knee replacement, rated 30 percent disabling, effective from 
April 1, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
May 1970 and from September 1971 to February 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran an 
increased evaluation in excess of 10 percent for his service-
connected left knee disorder.  This appeal also arises from a 
May 1999 rating decision by the RO which increased the 
disability evaluation for the veteran's left knee disability 
from 10 percent to 30 percent following a total knee 
replacement in February 1999.  The 30 percent rating became 
effective from April 1, 2000.  The veteran perfected a timely 
appeal of these determinations to the Board.

In an unappealed June 1997 rating action, the RO denied 
service connection for right knee disability on the basis 
that it was not well grounded.  Thereafter, the physician who 
conducted a VA orthopedic examination in November 2001 
performed a physical of the veteran's right knee, reviewed 
the pertinent service medical records, and subsequently 
opined that his right knee condition had its onset during the 
veteran's military service.  In light of the examiner's 
assessment, the Board concludes that, pursuant to 38 C.F.R. 
§ 3.157(b)(1) (2001), the record raises a claim of service 
connection for right knee disability.  Norris v. West, 12 
Vet. App. 413, 417 (1999); cf. Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  This issue is therefore referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.  

2.  Effective from March 4, 1993, to February 9, 1999, the 
veteran's left knee disorder was manifested by no more than 
pain, crepitus, X-ray evidence of arthritis and 
noncompensable limitation of motion and resulted in no more 
than minimal loss of function.  

3.  Effective April 1, 2000, the veteran's left knee 
disability was manifested by a joint replacement with slight 
limitation of function.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
10 percent for a left tibial plateau fracture with arthritis 
of the knee, from March 4, 1993, to February 9, 1999, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59 
and Part 4, Codes 5010, 5262, 5257, 5259, 5260, 5261 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

2.  The schedular criteria for a rating in excess of 
30 percent for a left tibial plateau fracture with 
degenerative joint disease and left knee replacement 
effective from April 1, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 and Part 4, Diagnostic 
Code 5055 (2001); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records show that 
in September 1966 the veteran sustained multiple trauma in an 
automobile accident to include injury to both knees.  An 
X-ray of the left knee demonstrated a minimally displaced 
plateau fracture.  The veteran was hospitalized and the left 
knee was immobilized.  The veteran was discharged in late 
September 1966.  Fracture of the left tibial plateau with no 
artery or nerve involvement was the pertinent diagnosis at 
discharge.  

On a VA examination conducted in September 1980, the veteran 
made no specific complaints referable to his left knee but 
reported injuring his knee in an automobile accident in 
service.  On physical examination the left knee was 
nonsymptomatic.  Motion of the left knee was full and 
ligaments were stable.  There was no effusion noted.  An 
X-ray of the left knee showed irregularity of the tibial 
spine with a posterior detached segment.  It was reported 
that the loose fragment apparently was attached to the 
ligaments.  The tibial plateau itself had normal contour and 
alignment.  Residuals of a fracture of the tibial spine with 
very good functioning and no complaints were the pertinent 
diagnosis.  The examiner noted that the X-ray showed a 
separated tibial spine bone segment but that clinically the 
veteran had no joint relaxation and full motion.  

Service connection for fracture of the left tibial plateau, 
rated noncompensably disabling effective from August 1980 was 
established by an RO rating decision dated in October 1980.

The veteran presented to a VA orthopedic clinic in February 
1993 with complaints of left knee pain.  Physical examination 
showed the knee to have a full range of motion.  On followup 
evaluation in April 1993 the veteran complained of continuing 
left knee pain.  Physical examination showed positive 
crepitus with effusion.

When examined by VA in June 1993 the veteran complained of 
left knee swelling, pain and an inability to stand for long 
periods or walk any distance.  On physical examination the 
left knee was normal in appearance without swelling, 
erythema, scars, etc.  Range of motion was full.  The veteran 
was noted to have full extension and 130 degrees of flexion.  
The knee was stable to varus and valgus stress.  There was 
negative Lachman's and medial and lateral joint line was 
nontender to palpation.  An X-ray of the left knee was 
interpreted to show the bony structures to be intact and 
unremarkable.  There was minimal spur formation involving the 
articular margin of the patella.  

On a VA examination in October 1993 the veteran complained of 
swelling, pain and stiffness in the left knee.  Examination 
of the left knee revealed the veteran to be unable to squat.  
The left knee had full extension with 130 degrees of flexion.  
The knee was ligamentously stable with no effusion and no 
joint line tenderness.  There was significant crepitance to 
range of motion.  Degenerative changes left knee, status post 
tibial plateau fracture with decreased range of motion was 
the diagnosis.  

In a January 1995 rating decision the RO increased the 
disability evaluation for the veteran's service connected 
left knee disability from noncompensable to 10 percent 
disabling under Diagnostic Code 5010-5262 of VA's Schedule 
for Rating Disabilities (Rating Schedule), effective from 
March 4, 1993.  

A December 1996 X-ray of the veteran's left knee revealed 
marked narrowing of the medial compartment with mild varus 
deformity and chondrocalcinosis.  The radiologist noted that 
there was degenerative changes involving both the veteran's 
knees, worse on the left side in addition to suspected 
calcification in the cruciate ligament of the left knee, 
probably secondary to previous trauma. 

In February 1997 the veteran was admitted to a VA medical 
facility in Asheville, North Carolina, and underwent a right 
total knee replacement.   

On a VA examination in July 1997 the veteran reported being 
in a motor vehicle accident in 1966 and sustaining a fracture 
of his left tibial plateau.  He said he stayed in the service 
for another 10 years after the accident and had a physical 
profile for several years limiting his activities.  He added 
that he had a number of good years with the knee but in the 
last several years he has had increasing pain and takes 
anti-inflammatories.  The veteran complained of pain with 
long standing, and prolong riding in a car.  He also said he 
could not climb a ladder.  On objective evaluation, the 
veteran's left knee demonstrated no swelling or deformity.  
There was no instability.  There was some crepitus.  The 
veteran had a full range of motion of the left knee with pain 
on flexion.  An X-ray of the left knee demonstrated joint 
space narrowing involving the medial and lateral compartment 
as well as the patellofemoral joint compatible with 
degenerative osteoarthritis of the left knee.  Fractured left 
tibial plateau with residuals was the diagnosis.  

VA orthopedic examination of the left knee in April 1999 
noted range of motion from 5 degrees to 115 degrees with no 
instability.  There was medial joint line tenderness and 
grinding with pain; worsening of the left knee condition was 
the diagnostic impression.  

At a personal hearing on appeal in June 1998 the veteran 
testified that he was probably going to undergo a left knee 
replacement surgery in the next 6 to 8 months.  He stated 
that on a typical day his knee becomes painful in a 
progressing manner and that he finds that he is unable to 
walk more than 100 yards without feeling uncomfortable pain.  
He said that he takes anti-inflammatories for his knees 
including aspirins and Tylenol.  He also stated that he uses 
a brace for his left knee.

On file is a report of a private examination provided to the 
veteran in August 1998 by Ted J. Waller, M.D.  Dr. Waller 
stated that he had evaluated the veteran for a second opinion 
regarding his symptomatic left knee that was injured in a 
motor vehicle accident in 1966.  He noted that the veteran 
complained that he had recently had increasing pain in the 
knee with restriction in activity due to pain and swelling.  
On examination of the left knee crepitance was one-plus 
medial and two-plus lateral.  Range of motion was from 
minus 5 to 120 degrees.  McMurray's test was negative.  There 
was two-plus medial, one-plus lateral and two-plus lateral 
patellar tenderness.  An X-ray of the left knee was 
interpreted to reveal bone-to-bone contact in the medial 
compartment with chondrocalcinosis laterally and early 
degenerative changes in the lateral and patellofemoral 
compartments.  Dr. Waller opined that the veteran had 
advanced osteoarthritis of the left knee and would benefit 
from knee replacement surgery.

The veteran was hospitalized at a VA medical facility in 
Asheville, North Carolina, beginning on February 10, 1999, 
and underwent a left total knee arthroplasty.  He had a 
fairly unremarkable postoperative course.  Prior to his 
hospital discharge on February 16, 1999, he had achieved 
90 degrees of flexion and near full extension.  His pain was 
initially controlled on IM Demerol with Percocet and Toradol.  
He was discharged to home in a stable condition with 
directions to continue with range of motion exercises.

When seen on follow-up evaluation in late February 1999, the 
veteran stated he was in constant pain and had loss of motion 
although he continued with his exercise program.  Range of 
motion of the left knee was found on objective examination to 
be from 5 degrees to 70 degrees with noted evident pain in 
measuring movement.  

A VA outpatient treatment record dated in April 2000 shows 
that the veteran presented to a VA orthopedic clinic with 
complaints of severe pain in both the right and left knee 
with decreased range of motion.  On physical examination the 
left knee range of motion was 5 to 90 degrees with no 
effusion.  

On a VA joint examination in January 2001, the veteran 
related that his left knee, which had been replaced two years 
ago, continues to have some aching.  He said it swells a 
little on weight bearing and that he has a somewhat stabbing 
pain on walking.  The veteran could extend but not lock the 
knee.  He lacked the final degrees of extension and 
demonstrated approximately 95 degrees of flexion.  There was 
no excess tenderness or effusion on palpation.  The alignment 
appeared good from external observation, standing, sitting, 
leg extended and flexed.  The veteran was able to flex and 
extend without pain.  He was noted to still have strong 
quadriceps and to be able to do approximately one-third knee 
bend.  He could stand on tiptoe and on heels without pain and 
could walk without a limp but carefully.  Degenerative 
disease, left knee total arthroplasty, symptomatic, with 
painful reduced motion was the diagnosis.  The examiner added 
that the veteran does not have limitation or weakness of the 
left knee but that there is a fatigue in standing and pain on 
weight bearing as well as an ache present in the left knee.  
He noted the knee remained strong with powerful quadriceps.  
An X-ray of the left knee noted the prosthesis to be 
unremarkable.

On his most recent comprehensive VA examination in November 
2001, the veteran related that he had pain, crepitation, 
swelling and weight bearing on both right and left knees with 
relative feelings of instability.  On physical examination 
the left knee was slightly swollen with a well-healed scar 
from placement of the prosthesis.  He was able to extend the 
left knee to 0 degrees comfortably and flex the left knee to 
90 degrees.  The knee was stable and the alignment was good.  
Degenerative arthritis with prosthetic placement, left knee, 
with residuals was the diagnosis.

Analysis

The veteran's service-connected left knee disability was 
increased from noncompensable to 10 percent disabling 
effective from March 1993, by means of a January 1995 rating 
decision.  An increased evaluation, in excess of the assigned 
10 percent rating was denied by the June 1997 rating decision 
from which this appeal initially ensued.  A May 1999 rating 
decision assigned a 30 percent rating for a left total knee 
replacement, following a period of 100 percent rating 
provided for by the rating criteria following the placement 
of the prosthesis.  The veteran is seeking increased 
evaluations for his service-connected left knee disabilities 
in excess of the 10 percent and 30 percent ratings assigned 
prior and subsequent to his left total knee replacement 
surgery in February 1999. 



Legal Criteria

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4.  The percentage 
ratings contained in the schedule represent, as far as can be 
practically determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In determining the disability evaluation 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1, 4.2, which require the evaluation of the complete 
medical history of the veteran's condition.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Both the use or 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.41.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flareups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is 
noncompensable.  38 C.F.R. Part 4, Diagnostic Code 5260.  

Limitation of extension of the leg (normal being to 
approximately 0 degrees) will be rated as follows:  Extension 
limited to 45 degrees is 50 percent.  Extension limited to 
30 degrees is 40 percent.  Extension limited to 20 degrees is 
30 percent.  Extension limited to 15 degrees is 20 percent.  
Extension limited to 10 degrees is 10 percent.  Extension 
limited to 5 degrees is zero percent.  38 C.F.R. Part 4, 
Diagnostic Code 5261.

Degenerative arthritis (hypertrophic osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
38 C.F.R. Part 4, Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joints. Id.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. Part 4, Diagnostic Code 5257.  

In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However the 
General Counsel stated that a veteran does not meet the 
criteria for a zero percent rating under Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a separate rating for arthritis may be assigned.  
See also VAOPGCPREC 9-98 (August 14, 1998), 53 Fed. Reg. 
56704 (1998).  

Evaluation of the Left Knee Prior to February 1999

Prior to February 10, 1999, the veteran was assigned a 
10 percent rating for his left knee disorder under Diagnostic 
Code 5010-5262.  The hyphenated diagnostic code indicates 
post-traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the tibia and 
fibula under Diagnostic Code 5262 is a residual condition 
upon which the rating assigned is determined.  The Board will 
consider whether a higher rating can be assigned to the 
veteran's left knee disorder prior to February 1999 under 
this diagnostic code as well as any other potentially 
applicable code.  

Diagnostic Code 5262, for impairment of the tibia and fibula 
resulting from malunion, provides a 20 percent disability 
rating where there is moderate knee or ankle disability, and 
a 30 percent disability rating where there is marked knee or 
ankle disability.  A 40 percent disability rating is provided 
for nonunion of the tibia and fibula with loose motion and 
requiring a brace.  

The rating decision in January 1995 that granted a 10 percent 
rating stated that it was based on limitation of motion with 
evidence of traumatic arthritis.  It is unclear why the RO 
chose Diagnostic Code 5262 for rating the veteran's left knee 
disability since there is absolutely no medical evidence 
showing the veteran has malunion or nonunion of the tibia and 
fibula.  Since there is no medical evidence indicating the 
veteran has malunion or nonunion of the left tibia and fibula 
a higher rating cannot be assigned under Diagnostic 
Code 5262.  

The Board will therefore consider whether a higher evaluation 
is warranted under diagnostic codes pertaining to motion 
limitation.  Here we note that VA examination of the 
veteran's left knee prior to February 1999 have shown the 
following ranges:  When examined in February 1993 at a VA 
outpatient treatment orthopedic clinic the veteran had full 
range of motion of the left knee.  Similarly on VA 
examination in June 1993 range of motion of the knee was 
full.  Full extension of the left knee was noted on a VA 
examination in October 1993 although flexion was shown to be 
limited to 130 degrees.  Full range of motion of the left 
knee was also demonstrated on VA examination in July 1997 
albeit with findings of pain on flexion.  The veteran's range 
of motion was decreased on a VA orthopedic outpatient 
treatment visit in April 1998.  At that time extension was 
limited to 5 degrees and flexion was limited to 115 degrees.

Since flexion has not been shown by the clinical evidence 
prior to February 1999 to be limited to 30 degrees and 
extension has not been limited to 15 degrees, a rating 
greater than 10 percent assigned to the veteran's left knee 
disorder prior to February 1999 is not warranted under 
Diagnostic Codes 5260 and/or 5261, respectively.

Under Diagnostic Code 5257, for other impairment of the knee 
with recurrent subluxation or lateral instability, a 
20 percent disability rating is assigned for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability.  The maximum schedular rating of 30 percent 
requires severe impairment of the knee with recurrent 
subluxation or lateral instability.  Subluxation of the 
patella is "incomplete or partial dislocation of the 
kneecap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) 
(citing Dorland's Illustrated Medical Dictionary at 1241, 
1599 (27th Edition 1988)).  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

The objective medical evidence shows that although the 
veteran was noted to have crepitus, advanced osteoarthritic 
changes and decreased limitation of motion of the left knee, 
instability has not been demonstrated.  VA examination in 
1997 specifically noted that the veteran had no instability 
and instability was not a clinical finding on a private 
examination provided to the veteran by Dr. Waller in August 
1998.  Therefore an increased rating under Diagnostic 
Code 5257 cannot be assigned due to the lack of medical 
evidence showing any subluxation or instability of the 
veteran's left knee during the time frame involved.  

Under the principles of DeLuca, further consideration is 
given to the veteran's complaints of pain as well as 
weakness, atrophy, and other manifestations, which affect 
function.  Generally, the rating should address these 
manifestations as productive of additional loss of motion.  
In the instant case, despite the veteran's complaints of pain 
and crepitus on motion and with use, there is no objective 
evidence of additional motion limitation or additional 
functional loss to support the assignment of a higher rating 
under the motion limitation diagnostic codes.  See DeLuca, 
8 Vet. App. 202.  Examination showed no evidence of 
significant swelling, deformity of the knee, etc. and in 
essence the veteran demonstrates significant left knee motion 
despite his complaints of pain.  Such findings are not 
indicative of additional functional loss due to pain on use 
or during flareups.  

The Board acknowledges that there were X-ray findings of 
degenerative changes involving the left knee on VA 
examination in July 1997 and on other examinations provided 
to the veteran prior to his total left knee replacement in 
February 1999 as well as pain related thereto.  However 
10 percent is the maximum rating available under Diagnostic 
Code 5003 pertaining to arthritis for a specific joint with 
noncompensable limitation of motion.  The assigned 10 percent 
rating prior to February 1999 under Diagnostic Code 5010-5262 
appears to be based on consideration of the same 
symptomatology, that is, pain and crepitus in addition to 
slight limitation of motion.  Greater impairment is not 
shown.  In short, the evidence does not show that symptoms 
manifested by the service-connected left knee disorder prior 
to his total knee replacement in February 1999 consisted of 
more than pain, crepitus and noncompensable limitation of 
motion, as contemplated by the 10 percent rating then 
assigned.  

Consequently, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation in excess of 
10 percent for his service-connected left knee disability 
prior to February 1999.  As the evidence is not equally 
balanced the doctrine of reasonable doubt is not applicable 
and the claim must be denied.  

Evaluation of the Left Knee, Effective from April 1, 2000

The Board finds that the VA examinations provided to the 
veteran in January 2001 and November 2001, both of which were 
conducted subsequent to his total left knee replacement 
surgery to be the most probative evidence of the 
postoperative disability.  During the January 2001 
examination the veteran's left knee complaints were limited 
to concerns of lack of movement, pain and swelling.  While 
there was fatigue on standing and pain on weight bearing, the 
examiner in January 2001 found no weakness, noting that his 
quadriceps were strong.  Furthermore, the veteran was able to 
flex and extend his knee without pain.  Range of motion was 
from 5 degrees to 95 degrees and there was no sign of 
effusion.  On the more recent VA examination in November 2001 
extension of the left knee was improved to 0 degrees 
comfortably and flexion was to 90 degrees.  Severe painful 
motion or weakness was not demonstrated.  

The Board finds that the veteran's left knee symptomatology 
most nearly approximates the criteria for a 30 percent rating 
following his total knee replacement, which is warranted 
where intermediate degrees of residual weakness, pain and 
limitation of motion are shown.  

The Board also finds that a rating greater than 30 percent is 
not warranted for the veteran's left toe or knee replacement 
when rating by analogy.  The evidence does not show ankylosis 
of the left knee, nonunion of the tibia and fibula, or that 
knee extension is limited to 30 degrees.  Knee extension is 
shown possible to 5 degrees.

The Board is required to consider the effects of pain and 
weakness when rating a service-connected disability.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 203 
(1995).  The Board has considered the veteran's complaints of 
pain, as well as all evidence of record related to limitation 
of motion, excess motion, incoordination, fatigability, and 
pain on motion in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 30 percent for his left total knee 
replacement.  The evidence shows that the veteran has 
painless range of motion from 5 degrees to 90 -95 degrees in 
the left knee.  While the evidence does show some lessened 
functional use of the left knee, the Board finds that the 
level of impairment is adequately compensated by the current 
30 percent rating.  

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 30 percent, 
for a left total knee replacement are not met.  The 
preponderance of the evidence is against the claim and 
therefore the claim is denied.  



ORDER

An increased evaluation for left tibial plateau fracture with 
arthritis, rated 10 percent disabling from March 4, 1993, to 
February 9, 1999, is denied.

An increased evaluation for left tibial fracture with 
degenerative joint disease and left knee replacement, rated 
30 percent disabling, effective from April 1,2000, is denied.


		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

